Citation Nr: 0923574	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder as secondary to a lumbosacral spine disability, 
status post-laminectomy at L4-5.

2.  Entitlement to a rating in excess of 60 percent for a 
lumbosacral spine disability, status post-laminectomy at L4-
5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
bilateral hip disorder as secondary to a lumbosacral spine 
disability, status post-laminectomy at L4-5, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Throughout this appeal, the Veteran's lumbosacral spine 
disability, status post-laminectomy at L4-5, has been 
manifested by subjective complaints of pain, stiffness, 
limitation of motion, and pain radiating to the bilateral 
lower extremities with objective evidence of no more than 
severe limitation of motion and subjective sensory deficits 
in the bilateral lower extremities; there is no competent 
evidence of ankylosis in any spinal segment, objective 
neurologic impairment in the bilateral lower extremities, or 
any other associated neurologic impairment or disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for a 
lumbosacral spine disability, status post-laminectomy at L4-
5, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3., 4.7, 4.10, 4.71a, Diagnostic Code 
5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A July 2006 letter informed him that 
it was his responsibility to provide evidence in support of 
his claim.  See Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters sent to the Veteran in July 2006 and August 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the Veteran what information and evidence was needed 
to substantiate the claim decided herein in accordance with 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  It also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Finally, these letters 
provided notice as to the information and evidence necessary 
to establish an effective date in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

The July 2006 letter was sent to the Veteran prior to the 
November 2006 rating decision.  The VCAA notice with respect 
to the elements addressed in this letter was therefore 
timely.  See Pelegrini, 18 Vet. App. at 120.  Furthermore, 
although the August 2008 VCAA notice was sent to the Veteran 
after the November 2006 rating decision on appeal, the Board 
finds that any timing error was harmless error.  In this 
regard, after the notice was provided, the case was 
readjudicated and a March 2009 supplemental statement of the 
case was provided to the Veteran.  See Pelegrini, 18 Vet. 
App. at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  He has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

In August 2007, the RO obtained information from the Social 
Security Administration (SSA) that the Veteran has been in 
receipt of disability benefits since 1989.  Subsequently, the 
RO requested any records associated with the Veteran's SSA 
disability file; unfortunately, the SSA notified the VA in 
August 2007 that the Veteran's file had been destroyed.  

The VA has a duty to obtain records in the custody of a 
Federal department or agency unless information is received 
which indicates that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  In the present case, the Board is 
satisfied that the SSA's August 2007 reply shows that any 
medical records held by the SSA no longer exist.  Once VA has 
determined that Federal records no longer exist, VA 
regulations provide that a veteran will be provided with oral 
or written notice of that fact.  38 C.F.R. § 3.159(e)(1).  In 
the present appeal, the record does not reflect that the 
Veteran was notified of the negative reply received from the 
SSA.  Nevertheless, the Board finds that a remand to provide 
the Veteran with this notice is unnecessary for the reasons 
discussed below.  

The Veteran was notified during this appeal that it was his 
responsibility to provide all evidence in his possession that 
is relevant to his appeal.  He was also asked to provide 
information regarding any outstanding evidence, including SSA 
records, which might be relevant to his appeal.  The record 
reveals that the Veteran notified VA that the only medical 
evidence pertinent to his claim was from Great Lakes 
Orthopedics and the VA Medical Center in Chicago, Illinois.  
See VA Form 21-4138 received August 28, 2006.  No mention was 
made of any recent examinations by the SSA.  Therefore, the 
Board finds it extremely likely that the Veteran's SSA 
records would not contain any current medical evidence 
relevant to his rating claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (the present level of 
disability is of primary importance in an increased rating 
claim).  

Under the above circumstances, remanding this appeal to 
notify the Veteran that his SSA records are unavailable would 
appear to only unnecessarily delay this appeal without any 
apparent benefit flowing to the Veteran.  Generally, this 
situation is to be avoided if there is no obvious prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Since the Veteran has not asserted that his SSA 
records contain any relevant information, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
a decision in this appeal.  Id.  

The Veteran was provided with a VA examination in October 
2006 for the specific purpose of evaluating the severity of 
his service-connected lumbosacral spine disability.  He 
indicated that he felt this examination was inadequate given 
the young age of the examiner.  See Veteran's Statement 
received January 4, 2007.  The Board is not concerned with 
the age of a VA examiner; rather, the relevant inquiry in 
assessing a VA examination is whether it is conducted by a 
medical professional with the education and expertise to 
conduct a review of the medical history of the Veteran, 
perform a thorough examination, and provide findings and 
opinions based on such evidence.  In the present case, the 
October 2006 VA examiner is noted to be a physician (M.D.); 
there is nothing to indicate that the examination performed 
was inadequate for rating purposes.  Therefore, while the 
Board acknowledges the Veteran's concern, it finds such 
complaint irrelevant.  

The Veteran's accredited representative indicated in the May 
2009 Appellant's Brief that consideration should be given to 
whether a new VA examination is needed based on the age of 
the most recent VA examination of record.  Applicable VA law 
provides that a new examination is required where a veteran 
claims a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).  See also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).  In the 
present case, neither the Veteran nor his accredited 
representative assert that his lumbosacral spine disability 
has worsened since the October 2006 VA examination.  Rather, 
it appears that the only reason for requesting a new 
examination is the age of the examination.  However, the 
Board need not order a new examination simply because of the 
passage of time.  VAOPGCPREC 11-95.  Therefore, absent any 
indication that the Veteran's disability has worsened since 
the October 2006 VA examination, the Board finds that the 
current record is adequate for rating purposes.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

The Veteran is currently assigned a 60 percent disability 
rating for a lumbosacral disability, status post-laminectomy 
at L4-5, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243-
5293 (2008).  Generally, in the selection of code numbers 
assigned to disabilities, a hyphenated diagnostic code 
reflects a primary service-connected disease or injury 
followed by the residual condition on the basis of which the 
rating is determined.  38 C.F.R. § 4.27 (2008).  However, in 
the present appeal, the Veteran's hyphenated diagnostic code 
indicates a change in the applicable diagnostic code.  
Historically, the RO rated the Veteran's lumbosacral spine 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), which is applicable to lumbosacral strain, and more 
recently, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), 
which is applicable to intervertebral disc syndrome.  In 
September 2003, the rating criteria for evaluating all spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  This amendment, in part, changed the 
diagnostic code for intervertebral disc syndrome from 5293 to 
5243, thereby explaining the Veteran's current diagnostic 
code.  Id.  

Although the diagnostic code applicable to the Veteran's 
service-connected lumbosacral disability reflects both the 
pre- and post-September 2003 regulatory framework, the Board 
observes that only the revised criteria will be considered in 
evaluating the Veteran's appeal because these regulatory 
changes took effect prior to his June 2006 increased rating 
claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002).

As of September 26, 2003, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5243, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum rating of 60 
percent is contemplated for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

The Veteran is already in receipt of the maximum schedular 
rating when his disability is evaluated on the basis of 
incapacitating episodes.  See id.  Thus, the Board need only 
determine whether he is entitled to a higher rating by 
combining separate evaluations of chronic orthopedic and 
neurologic manifestations and other associated disability.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

With respect to the Veteran's chronic orthopedic 
manifestations, the General Rating Formula for Diseases and 
Injuries of the Spine provides for no more than a 40 percent 
rating for disabilities of the lumbosacral spine unless there 
is competent evidence of unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
The Veteran has been diagnosed with degenerative disc disease 
at all five lumbar disc levels.  See Private X-ray Report 
dated June 8, 2006.  There is also objective medical evidence 
of partial spinal fusion at L3-4.  See MRI Study dated June 
8, 2006.  However, none of the Veteran's contemporaneous 
treatment records nor the October 2006 VA examination report 
reflect that he has been diagnosed with ankylosis, favorable 
or unfavorable, of the thoracolumbar spine.  Although his 
range of motion is limited by his lumbosacral disability, the 
Veteran is still able to flex, extend, laterally flex, and 
rotate.  Therefore, absent any competent evidence of 
ankylosis, the Veteran is entitled to a 40 percent rating, 
and no higher, for chronic orthopedic manifestations of his 
lumbosacral spine disability, status post-laminectomy at L4-
5.  

Throughout this appeal, the Veteran has complained of low 
back pain which radiates into his bilateral lower 
extremities.  At the October 2006 VA examination, he reported 
subjective symptoms of numbness, tingling, and weakness in 
his lower extremities.  Objective examination, however, 
revealed normal motor strength (5 out of 5), with sensation 
and distal tendon reflexes intact.  The October 2006 VA 
examiner indicated that there were no neurologic findings to 
report.  Similarly, the Veteran's remaining treatment records 
dated throughout this appeal show subjective radicular 
symptoms without objective medical evidence of neurologic 
impairment.  See, e.g., Great Lakes Orthopedics Clinical 
Record dated June 2, 2006; VA General Medicine Clinical 
Record dated March 10, 2006.  

In light of the Veteran's subjective sensory complaints with 
no objective medical evidence of impairment, the Board is of 
the opinion that he is entitled to no more than separate 10 
percent ratings for mild subjective radicular symptoms of the 
bilateral lower extremities.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8620 (2008).  In assigning these ratings the 
Board notes that VA regulations pertaining to disabilities of 
the peripheral nerves provide that "[w]hen the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree."  Id.  

As for whether the record reflects additional disability or 
neurologic impairment warranting separate evaluation, the 
Veteran has denied any bowel or bladder problems during this 
appeal.  See VA General Medicine Clinical Record dated March 
10, 2006; VA Examination Report dated in October 2006.  And 
while there is competent evidence that he was diagnosed with 
impotence in August 2003, there is no indication that any 
sexual dysfunction is related to his service-connected 
lumbosacral spine disability.  See VA Urology Nursing Note 
dated August 12, 2003.  Moreover, the Veteran's current 
treatment records (which are more relevant to the present 
appeal) fail to show that he continues to be diagnosed with 
and/or treated for impotence.  

Combining the Veteran's chronic orthopedic and neurologic 
manifestations results in a disability rating of 50 percent.  
See 38 C.F.R. §§ 4.25, 4.26 (2008).  Thus, it appears that 
his current 60 percent rating is the maximum schedular 
evaluation shown by the competent evidence of record.  The 
Board acknowledges the Veteran's lay statements that his 
lumbosacral spine disability is worse than the 60 percent 
rating currently assigned.  Moreover, it recognizes that he 
is competent to provide evidence regarding the symptomatology 
he experiences and that the Board must consider such lay 
evidence in making its determination.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, 
as a layperson, the Veteran is not competent to provide 
opinions requiring medical knowledge, such as whether his 
symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Furthermore, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Thus, the Veteran's lay assertions that he 
is entitled to a higher rating alone are not competent 
medical evidence that provides a basis for the assignment of 
a higher rating.  As discussed above, the competent medical 
evidence, which the Board finds more probative than the 
Veteran's lay assertions, does not support a higher rating.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).

Finally, the Board has also considered whether the record 
raises the matter of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008).  The above determination is 
based upon application of the pertinent provisions of VA's 
Rating Schedule.  However, in some cases a disability may 
present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The record reflects that the Veteran is retired from his 
occupation as a steel mill hydrogen gas technician.  See VA 
Examination Report dated in October 2006.  There is no 
indication that he is actively seeking employment.  
Nevertheless, the October 2006 VA examiner concluded that the 
Veteran's disability picture does not indicate any "effect 
on the usual occupation or daily activities."  Furthermore, 
the criteria in the Rating Schedule pertaining to the 
Veteran's disability focus on those symptoms described by the 
Veteran including limitation of motion with consideration of 
functional loss due to pain, fatigue, lack of endurance, and 
incoordination; consideration has also been given to 
schedular criteria which address the Veteran's subjective 
complaints of radicular symptomatology.  Under the 
circumstances, the Board is of the opinion that applicable 
rating criteria adequately address the functional impairment 
and symptomatology associated with the Veteran's disability 
and any potential loss in earning capacity.  Cf. Smallwood v. 
Brown, 10 Vet. App. 93, 97-8 (1997) (the Board was required 
to consider whether referral for an extra-schedular rating 
was warranted where a medical examiner stated that a foul-
smelling odor related to the veteran's osteomyelitis 
precluded employment in a confined space with other workers).  
The Veteran's disability picture is severe, and his 60 
percent rating accurately reflects such a finding.  Thus, 
referral for extra-schedular consideration is not warranted.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In sum, the Board finds that a rating in excess of 60 percent 
for lumbosacral spine disability, status post-laminectomy at 
L4-5, is not warranted at any time during the pendency of 
this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(the Board must consider whether staged ratings are 
appropriate).  As a preponderance of the evidence is against 
this claim, it must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 60 percent for a 
lumbosacral spine disability, status post-laminectomy at L4-
5, is denied.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for a bilateral hip disorder as secondary to a 
lumbosacral spine disability, status post-laminectomy at L4-
5, as denied in a November 2006 RO rating decision, the Board 
is of the opinion that the December 2006 statement from the 
Veteran's accredited representative can be construed as 
expressing disagreement and a desire for appellate review 
regarding this denial.  Therefore, the Board finds that the 
Veteran has filed a timely notice of disagreement.  See 38 
C.F.R. § 20.201 (2008).  The Court has now made it clear that 
the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2008).  The Veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal 
as to the issue of entitlement to service connection for a 
bilateral hip disorder as secondary to a lumbosacral spine 
disability, status post-laminectomy at L4-5.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Issue a statement of the case as to the 
issue of entitlement to service connection 
for a bilateral hip disorder as secondary 
to a lumbosacral spine disability, status 
post-laminectomy at L4-5.  The Veteran and 
his accredited representative, if any, 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of any issue to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


